Citation Nr: 0633806	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  06-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that the veteran's 
bilateral hearing loss was not related to his active service.


FINDING OF FACT

The veteran's bilateral hearing loss is related to noise 
exposure during his time in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for Service Connection

The veteran claims that his current bilateral hearing loss is 
related to noise exposure while serving in the Korean 
conflict.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury or disease that 
was either incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be 1) a medical diagnosis of a current disability; 
2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In adjudicating a claim, the appellant will prevail if the 
Board determines either that 1) the weight of the evidence 
supports the claim or 2) the weight of the positive evidence 
in favor of the claim is in relative balance with the weight 
of the negative evidence against the claim.  Otherwise, the 
claim will be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Puretone thresholds at a VA examination in May 2005 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
50
70
LEFT
40
40
55
60
70

Speech recognition was measured at 64 percent in the right 
ear and 68 percent in the left ear.

Based on the audiological evidence above, the veteran clearly 
has hearing loss as defined by 38 C.F.R. § 3.385.  The 
veteran incurred noise exposure while serving in combat in 
the Korean conflict.  While the VA examiner concluded that 
the veteran's current hearing loss is less likely than not 
related to active service, this report holds little weight 
because of its reliance on service medical records indicating 
no hearing loss as measured by whispered voice tests at 
induction and separation.  These tests are not known to be 
determinative of true hearing loss.  As there is evidence 
that the veteran served in combat in the Korean conflict, it 
can be assumed that he experienced noise exposure while in 
service.

As the preponderance of the evidence is not against the 
veteran's claim for service connection for hearing loss, 
service connection is warranted. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


